Case 1:18-cv-10225-MLW Document 586 Filed 01/27/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ
AND LUIS GORDILLO, ET AL.,

individually and on behalf of all
others similarly situated,

Vv. C.A. No. 18-10225-MLW

)
)
)
)
)
Petitioners~Plaintiffs, )
)
)
)
CHAD WOLF, ET AL., )
)

Respondents-Defendants. )

MEMORANDUM AND ORDER

 

WOLF, D.J. January 27, 2021

This case arises from a change in the Department of Homeland
Security ("DHS") policies and practices pursuant to former
President Donald Trump's Executive Order 13768. See Amended
Complaint (Docket No. 27) at 452.

On December 28, 2020, the court ordered the parties to confer
and report whether this case should be stayed in view of
foreseeable possible changes to DHS policies and practices after
President Joseph Biden took office on January 20, 2021. See Dkt.
No. 577. Petitioners support a stay of at least 120 days. See
Joint Status Report (Docket No. 578) at 1-2. Respondents oppose
any stay. See id. at 2-3.

It appears that this case may now, or soon, be moot. On
January 20, 2021, President Joseph Biden issued an executive order

revoking Executive Order 13768, and ordering that "the Secretary
Case 1:18-cv-10225-MLW Document 586 Filed 01/27/21 Page 2 of 3

of Homeland Security . . . and the heads of any other relevant
executive departments and agencies (agencies) shall review any
agency actions developed pursuant to Executive Order 13768 and
take action, including issuing revised guidance. . ." Executive
Order on the Revision of Civil Immigration Enforcement Policies

and Priorities (Jan. 20, 2021), available at

 

https: //www.whitehouse. gov/briefing-room/presidential-
actions/2021/01/20/executive-order-the-revision-of-civil-
immigration-enforcement-policies-and-priorities/#content.
Concurrently, DHS issued a memorandum implementing a 100-day pause
on certain removals to permit a comprehensive review of its

enforcement policies and procedures. See Memorandum: Review of

 

and Interim Revision to Civil Immigration Enforcement and Removal
Policies and Priorities (Jan. 20, 2021), available at
https://www.dhs.gov/sites/default/files/publications/21 0120 enf
orcement-memo_signed.pdf.

In any event, it is appropriate to stay this case. "The
power to stay proceedings is incidental to the power inherent in
every court to control the disposition of the causes on its
docket with economy of time and effort for itself, for counsel,

and for litigants." Landis v. N. Am. Co., 299 U.S. 248, 254-55

 

(1936). “A stay is appropriate where it is 'likely to conserve
judicial and party time, resources, and energy.'" Bank of Am.,

N.A. v. WRT Realty, L.P., 769 F. Supp. 2d 36, 39 (D. Mass. 2011)

2
Case 1:18-cv-10225-MLW Document 586 Filed 01/27/21 Page 3 of 3

(quoting Diomed, Inc. v. Total Vein Solutions, *40 LLC, 498
F.Supp.2d 385, 387 (D. Mass. 2007)). It is in the interest of
judicial economy and the efficient management of the court's
docket to stay this case for 120 days to permit the parties to
confer and report whether this case has been settled or become
moot.

In view of the foregoing, it is hereby ORDERED that:

1. The parties shall, by May 22, 2021, confer and report
on whether this case is settled or should be dismissed as moot.

2. This case is otherwise STAYED.

 
 

UNITED STATES DISTRICT JUD

 
